DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/12/2021 have been entered. Claims 1 and 12-30 remain pending in the application. The claim objections and rejections under 35 USC 112(b) are overcome as they are directed to cancelled claims or limitations.
Claim Objections
Claims 1, 15, 27, and 28 are objected to because of the following informalities:  
In line 2 of claim 1, “including elongate shaft” should be changed to “including an elongate shaft”. In lines 5 and 6, “expandable tip” should be changed to “expansion tip” in order to remain consistent with the terminology previously recited in line 3.
In lines 1 of claim 15, “expandable tip” should be changed to “expansion tip” in order to remain consistent with the terminology previously recited in claim 1.
In line 2 of claim 27, “chromoperturbation” should be changed to “chromopertubation”.  
In line 2 of claim 28, “the shaft” should be changed to “a shaft”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parys et al. (US 2017/0189066).
Regarding claim 1, Parys et al. discloses a method of performing a procedure on a uterus (Abstract, FIGs 9-12) using a uterine manipulator (100, FIG 1, paragraph [0117]) including an elongate shaft (102, paragraph [0117], FIGs 1-4), an expansion tip (Expandable balloon 106, paragraph [0119]), and a light source (110, paragraph [0117]) disposed within the expansion tip (FIG 2), the method comprising introducing the expandable tip into the uterus (FIG 9, paragraph [0135]), expanding the expandable tip within the uterus (FIG 10, paragraph [0136]), operating the light source to internally illuminate the uterus (Paragraph [0135], FIG 9) and examining the endometrial lining of the uterus under illumination by the light source (Paragraphs [0135-0137] disclose viewing the inner surface of the uterus at least for the purpose of ensuring proper positioning of the cutting head. This step would also including viewing endometrial lining of the uterus while illuminated by the light source).
Regarding claim 14, Parys et al. discloses visualizing the endometrial lining of the uterus from inside of the uterus (Paragraph [0137] discloses viewing the inner surface of the uterus through viewing windows 164, which is inside of the uterus, FIG 11).
Regarding claim 16, Parys et al. discloses the expandable tip comprises an inflatable balloon (Paragraph [0117] discloses 106 is a balloon).
Regarding claim 18, Parys et al. discloses the light source comprises at least one light emitting diode (Paragraphs [0079 and 0122]).
egarding claim 21, Parys et al. discloses a cutting head (104, paragraph [0117]) attached to the distal end of the shaft (FIGs 3 and 11), and the method further comprising engaging a cervix of the patient with the cutting head (FIG 11, paragraphs [0115 and 0137-0140]) and operating the cutting head to separate the uterus from a vagina of the patient (Paragraph [0140]).
Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallsten (US 2012/0209295).
Regarding claim 24, Wallsten discloses a method of performing a procedure on fallopian tubes of a patient (Abstract) using a uterine manipulator (3, FIGs 1a-1c and 3a-3b, paragraphs [0068, 0071, 0075-0082]) including an inflatable triangular balloon (307, paragraph [0091] discloses the triangular shape of the uterus and FIGs 1f and 3a-3b show the triangular shape of the balloon) having two distal tips (Corners formed at openings 309, FIG 3a, paragraph [0082]), the method comprising: introducing the triangular balloon into the uterus (FIG 3a shows the balloon already positioned within the uterus, paragraphs [0090-0093]); inflating the triangular balloon within the uterus, such that the inflated triangular balloon mimics an interior contour of the uterus (Paragraph [0091-0092]), and the two distal tips are aligned with openings of the fallopian tubes (FIG 3a shows the two distal tips of the balloon are aligned with the openings of tubes 15); and directing fluid out of the two distal tips of the triangular balloon toward the fallopian tubes of the patient (FIG 3b, paragraphs [0095-0096]).  
Regarding claim 26, Wallsten discloses the triangular balloon is inflated with the fluid (Paragraph [0092]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parys et al. (US 2017/0189066) in view of Goble (US 2004/0102770).
	Regarding claims 12-13, Parys et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Parys et al. is silent regarding visualizing the endometrial lining of the uterus from outside of the uterus using an endoscope.
However, Goble discloses a device for performing hysterectomy (Abstract, paragraphs [0070- 0071]) comprising visualizing the endometrial lining of the uterus from outside of the uterus using an endoscope (Paragraph [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Parys et al. to comprise visualizing the endometrial lining of the uterus from outside of the uterus using an endoscope, as taught by Goble, for the purpose of visualizing the procedure site while reducing the diameter of the instrument to be inserted into the uterus by providing visualization means external to the uterus. 
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parys et al. (US 2017/0189066) in view of Dowling et al. (US 2005/0099824).
Regarding claim 15, Parys et al. discloses the invention substantially as claimed, as set forth above for claim 1.
Parys et al. is silent regarding the endometrial lining of the uterus being visualized using an optic integrated into the expandable tip.
However, Dowling et al. teaches a method and system for surgical lighting systems for areas such as a body cavity, specifically the uterus and vaginal cavity (Abstract, paragraph [0010]) wherein the instrument comprises an optic integrated into the distal end, for use visualizing the endometrial lining of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Parys et al. to comprise the endometrial lining of the uterus being visualized using an optic integrated into the expandable tip, as taught by Dowling et al., for the purpose of further increasing the visualization abilities at the treatment site to ensure proper placement of the uterine manipulator within the uterus.
Regarding claims 19 and 20, Parys et al. discloses the invention substantially as claimed, as set forth above for claim 18.
	Parys et al. is silent regarding the at least one LED comprises a plurality of LEDs having different color output attributes and further comprising tuning the temperature of the light of the LEDs to desired colors.
However, Dowling et al. teaches a method and system for surgical lighting systems for areas such as a body cavity, specifically the uterus and vaginal cavity (Abstract, paragraph [0010]) wherein the lighting system comprises a light source (300) located at the distal end of a surgical instrument (FIG 9A, paragraph [0039]) wherein the at least one LED comprises a plurality of LEDs having different color output attributes (Paragraphs [0059, 0083-0087]) and further comprising tuning the temperature of the light of the LEDs to desired colors (Paragraphs [0100-0103]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Parys et al. to comprise a plurality of LEDs having different color output attributes and further comprising tuning the temperature of the light of the LEDs to desired colors, as taught by Dowling et al., for the purpose of adjusting the color and output of the light source to achieve a sufficient intensity to effectively illuminate an interior or exterior space (Dowling: paragraph [0097]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parys et al. (US 2017/0189066) in view of Isch et al. (US 2019/0209231).
	Regarding claim 17, Parys et al. discloses the invention substantially as claimed, as set forth above for claim 16.
The method is silent regarding the inflatable balloon being triangular. 
	However, Isch et al. teaches an inflatable balloon (12, FIGs 1 and 17) being triangular in shape (Paragraph [0033], FIGs 1 and 17) for the purpose of expanding to fit the shape of the uterus (Paragraph [0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the balloon in the method of Parys to be triangular, as taught by Isch et al., for the purpose of being shaped such that it expands to fit the shape of the uterus (Paragraph [0033]).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Parys et al. (US 2017/0189066) in view of Weihe (US 2018/0325552).
Regarding claims 22-23, Parys et al. discloses the invention substantially as claimed, as set forth above for claim 21. Parys et al. further discloses the cutting head has a cup (FIG 4 shows the cup shape of the cutting head. Further, 146 is referred to as a cup, paragraph [0125]). 
Parys et al. is silent regarding the cutting head having a cutting wire coupled to the cup, wherein operating the cutting head comprises advancing the cutting wire relative to the cup to deploy a distal portion of the cutting wire through the tissue of the vagina into an abdominal cavity of the patient, and rotating the cutting wire about a longitudinal axis of the uterine manipulator to separate the uterus from the vagina, and wherein rotating the cutting wire about the longitudinal axis of the uterine manipulator comprises rotating the cup about the longitudinal axis of the uterine manipulator.
However, Weihe discloses a method of separating a uterus from a vagina of a patient (Paragraphs [0095-0096], FIGs 13A-13B), comprising: providing a uterine manipulator having cutting 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Parys et al. such that separating the uterus from the vagina comprises the steps of advancing the cutting wire relative to the cup to deploy a distal portion of the cutting wire through the tissue of the vagina into an abdominal cavity of the patient, and rotating the cutting wire about a longitudinal axis of the uterine manipulator to separate the uterus from the vagina, and wherein rotating the cutting wire about the longitudinal axis of the uterine manipulator comprises rotating the cup about the longitudinal axis of the uterine manipulator, as taught by Weihe, for the purpose of achieving the separation of the body tissues as contemplated by Parys et al. 
Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 2010/0106163) in view of Wallsten (US 2012/0209295).

Regarding claim 24, Blair et al. discloses a method of performing a procedure on fallopian tubes of a patient (Chromopertubation procedures, paragraph [0079] and hysterectomy, paragraphs [0010, 0083]) using a uterine manipulator (10, FIG 1A and 9) including an inflatable balloon (56, FIGs 4a, 8, and 9, paragraphs [0079]), the method comprising: introducing the balloon into the uterus (Paragraph [0084]); inflating the balloon within the uterus (Paragraph [0084]; via inflation lumen 51b, paragraph [0079]), such that the inflated balloon mimics an interior contour of the uterus (Paragraph [0084]), and 
Blair et al. is silent regarding the inflatable balloon being triangular having two distal tips aligned with the openings of the fallopian tubes, and the fluid being directed out of the two distal tips of the triangular balloon. 
However, Wallsten teaches a uterine manipulator (3, FIGs 1a-1c and 3a-3b, paragraphs [0068, 0071, 0075-0082]) including an inflatable triangular balloon (307, paragraph [0091] discloses the triangular shape of the uterus and FIGs 1f and 3a-3b show the triangular shape of the balloon) having two distal tips (Corners formed at openings 309, FIG 3a, paragraph [0082]) configured to be inserted into the uterus (FIG 3a shows the balloon already positioned within the uterus, paragraphs [0090-0093]) and inflated such that the inflated triangular balloon mimics an interior contour of the uterus (Paragraph [0091-0092]), and the two distal tips are aligned with openings of the fallopian tubes (FIG 3a shows the two distal tips of the balloon are aligned with the openings of tubes 15); and fluid is directed out of the two distal tips of the triangular balloon toward the fallopian tubes of the patient (FIG 3b, paragraphs [0095-0096]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inflatable balloon of Blair et al. to be triangular having two distal tips aligned with the openings of the fallopian tubes when inserted into the uterus, as taught by Wallsten, for the purpose of being shaped to better contour the triangular shape of the uterus (Wallsten: paragraph [0091]). Further, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that fluid is directed out of the two distal tips of the triangular balloon, as taught by Wallsten, instead of the distal tip of the uterine manipulator, as taught by Blair et al., for the purpose of achieving the predictable result of introducing a fluid to the fallopian tubes with the additional benefit of directing the fluid more precisely towards the opening of the tubes. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 25, Blair et al./Wallsten discloses the invention substantially as claimed, as set forth above for claim 24. Blair et al. further discloses the fluid comprises dye (Paragraph [0079] discloses a liquid based dye for chromopertubation procedures).  
Regarding claim 27, Blair et al./Wallsten discloses the invention substantially as claimed, as set forth above for claim 24. Blair et al. further discloses conducting a chromoperturbation procedure (Paragraph [0079]), wherein the fluid includes at least one of methylene blue and indigo carmine (It is commonly known in the art that chromopertubation involves the use of methylene blue).  
Regarding claim 28, Blair et al./Wallsten discloses the invention substantially as claimed, as set forth above for claim 24. Blair et al. further discloses the uterine manipulator further includes a cutting head (80, FIGs 6, 8, and 9, paragraphs [0074, 0080-0085]) attached to the distal end of the shaft (FIG 2), and the method further comprises: engaging a cervix of the patient with the cutting head (FIGs 8-9, paragraph [0084]); and operating the cutting head to separate the uterus from a vagina of the patient (Paragraph [0085]).  
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 2010/0106163) in view of Wallsten (US 2012/0209295), further in view of Weihe. (US 2018/0325552).
Regarding claims 29-30, Blair et al./Wallsten discloses the invention substantially as claimed, as set forth above for claim 28. Blair et al. further discloses the cutting head has a cup (See cup shape of FIG 6-8, paragraph [0081] discloses a cup).
Blair et al. is silent regarding the cutting head having a cutting wire coupled to the cup, wherein operating the cutting head comprises advancing the cutting wire relative to the cup to deploy a distal portion of the cutting wire through the tissue of the vagina into an abdominal cavity of the patient, and rotating the cutting wire about a longitudinal axis of the uterine manipulator to separate the uterus from the vagina and wherein rotating the cutting wire about the longitudinal axis of the uterine manipulator comprises rotating the cup about the longitudinal axis of the uterine manipulator.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Blair et al./Wallsten such that separating the uterus from the vagina comprises the steps of advancing the cutting wire relative to the cup to deploy a distal portion of the cutting wire through the tissue of the vagina into an abdominal cavity of the patient, and rotating the cutting wire about a longitudinal axis of the uterine manipulator to separate the uterus from the vagina, and wherein rotating the cutting wire about the longitudinal axis of the uterine manipulator comprises rotating the cup about the longitudinal axis of the uterine manipulator, as taught by Weihe, for the purpose of achieving the separation of the body tissues as contemplated by Blair et al. 
Response to Arguments
Applicant’s arguments, see pages 14-15, filed 11/12/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 in view of Weihe et al. (US 2018/0325552) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parys et al. (US 2017/0189066) for claim 1 and in view of Wallsten (US 2012/0209295) and Blair et al. (US 2010/0106163) in view of Wallsten for newly added 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771